ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Innovative Energy Solution, Co.               )       ASBCA No. 58640
                                              )
Under Contract No. F A8650-09-C-2010          )

APPEARANCES FOR THE APPELLANT:                        Victor G. Klingelhofer, Esq.
                                                      Andrew K. Wible, Esq.
                                                       Cohen Mohr LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Gregory T. Allen, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

              OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

        By agreement dated 26 January 2015, the parties elected to have this matter
considered and decided through a summary proceeding with a binding decision
pursuant to the Board's Alternative Dispute Resolution (ADR) procedures. The
parties have agreed that the Board's decision will be final, conclusive, not appealable,
and may not be set aside, except for fraud. This decision will have no precedential
value.

       The Board conducted a one-day hearing on 19 February 2015. Each party was
represented by counsel and had the opportunity to present evidence and testimony to
the Board, and to cross-examine witnesses presented by the opposing party.

        The Board has carefully considered the testimony of the witnesses, the
documents in the Rule 4 file, and the contentions of the parties in their pre-hearing
briefs and at the conclusion of the hearing. It is the decision of the Board that the
appellant is entitled to be paid a total of $169,000 on the contract at issue. Taking into
account payments to date of $157, 170, appellant is entitled to a net of $11,830, plus
interest under the Contract Disputes Act from 5 November 2012.

       Dated: 4 March 2015


                                               GJYkW.U~
                                                 MICHAEL N. O'CONNELL~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58640, Appeal of
Innovative Energy Solution, Co., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2